Mr. Presiding Justice Dibell delivered the opinion of the court. 4. Contracts, § 285*—what does not constitute abandonment of contract not to engage in same business. Where a contract of employment with a grocery company selling direct to consumers by wagons provides that the servant is employed not only to take orders for and deliver teas, etc., but also “to perform such other duties as the party of the first part may from time to time specify and require of him,” the fact that the duties of the servant are changed during the term of employment from that of wagon man and route agent to office duties in a-branch office does not constitute an abandonment of other terms of the contract not to engage in the same business for a certain period. 5. Injunction, § 159*—when bill to enjoin defendant from engaging in same business in violation of contract does not allege rescission of contract. On a bill for a temporary injunction to restrain defendant from engaging in the same business as complainant in violation of a written contract of employment, allegations in the bill that on a certain date, in consideration of a certain sum paid by complainant to defendant and accepted by him as payment for one week’s salary in advance, the contract of employment was then terminated by mutual agreement, when construed with other allegations in the bill, held to mean that defendant’s employment was mutually terminated and that the written contract was not abrogated. 6. Estoppel, § 47*—when employer not estopped to assert equitable rights by injunction against employee engaging in same business in violation of contract. An employer is not precluded from asserting equitable rights by injunction under a written contract of employment, whereby the employee agrees not to engage in the same business during or upon termination of the employment, by neglecting to pay to the employee an additional month’s pay upon discharge as provided by the contract, where the employee did not ask for such additional pay. 7. Injunction, § 80*—when temporary injunction proper to prevent violation of contract not to engage in same business. A temporary injunction lies to prevent a former employee of a grocery company from engaging in the same business in violation of the terms of his contract of employment, where the damages which such violation will inflict upon the company are practically impossible of ascertainment.